OPINION — AG — **** DEPOSITORY BOARD — DEPOSITS — CRITERIA **** THE STATE DEPOSITORY BOARD IS AUTHORIZED UNDER 62 O.S. 1961 SECTION 71[62-71] [62-71] ET SEQ. TO DESIGNATE DEPOSITORY BANKS AND TO SPECIFY CRITERIA GOVERNING THE DEPOSIT OF STATE FUNDS. TO THE EXTENT THAT THAT LIMITS ARE ENTIRELY NECESSARY AND PROPER FOR THE IMPLEMENTATION OF THE BOARD'S STATUTORY DUTIES AS OUTLINED ABOVE. THE ADOPTING, BY THE STATE DEPOSITORY BOARD, OF SUCH RULES IS NO MORE THAN AN EXERCISE OF DISCRETION APPROPRIATE TO SUCH A STATE EXECUTIVE AGENCY. CITE: 74 O.S. 1961 362 [74-362] G. T. BLANKENSHIP